           CASE 0:19-cv-02789-SRN-TNL Document 37 Filed 05/14/20 Page 1 of 17



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MINNESOTA


 Susan TallBear,                                     Case No. 19-CV-2789 (SRN/TNL)

                   Plaintiff,

 v.                                                    MEMORANDUM OPINION
                                                           AND ORDER
 Soldi Inc., Z&H Hospitality L.L.C., and
 Antonio Tettamanzi,

                   Defendants.


Amy E. Boyle and Colin J. Pasterski, Halunen Law, 80 South 8th Street, Minneapolis, MN,
55402, for Plaintiff.

Bruce J. Douglas and Molly E. Nephew, Ogletree, Deakins, Nash, Smoak & Stewart, P.C.,
225 South 6th Street, Minneapolis, MN, 55402, for Defendant Soldi Inc.;

Britt M. Gilbertson, Justin P. Weinberg, and Samuel N. Louwagie, Taft Stettinius &
Hollister LLP, 80 South 8th Street, Minneapolis, MN 55402; Erin S. Conlin, Nilan Johnson
Lewis PA, 250 Marquette Avenue South, Minneapolis, MN 55401, for Defendant Z&H
Hospitality L.L.C.


SUSAN RICHARD NELSON, United States District Judge

      I.       INTRODUCTION

            Before the Court is Plaintiff Susan TallBear’s Motion to Remand to State Court

((“Motion to Remand”) [Doc. No. 11]), brought pursuant to 28 U.S.C. § 1447(c). Defendants

oppose the motion, arguing this action was properly removed to federal court because

Plaintiff’s Amended Complaint raises claims “arising under” federal law, namely, the Fair

Labor Standards Act of 1938 (“FLSA”).
      CASE 0:19-cv-02789-SRN-TNL Document 37 Filed 05/14/20 Page 2 of 17



          At oral argument on the present motion, Plaintiff moved to voluntarily dismiss the

claims in the Amended Complaint that Defendants have asserted, at the time of removal, raise

a substantial issue of federal law under the FLSA. Thus, the Court addresses whether a

remand is warranted under 28 U.S.C. § 1447(c) for lack of subject matter jurisdiction, or

alternatively, under the Court’s exercise of its discretion under 28 U.S.C § 1367(c)(3). For

the reasons set forth below, the Court exercises its discretion under 28 U.S.C § 1367(c)(3)

and remands this case to Ramsey County District Court.

    II.      FACTUAL AND PROCEDURAL BACKGROUND

             A.       The Amended Complaint

          The facts relevant to the Court’s disposition of this motion may be briefly stated.

On September 25, 2019, Plaintiff Susan TallBear commenced a state-court action when

she delivered to the Minnesota Secretary of State a five-count amended complaint

(“Amended Complaint”) against Defendants, her former employer. 1 TallBear’s Amended

Complaint asserts five state-law statutory claims of discrimination, fraudulent conveyance,

retaliation, and failure to pay wages. (Compl. [Doc. No. 1-1] (“Compl”) ¶¶ 50-77.) At


1
        The Court notes that it appears the summons and amended complaint have not been
filed in a state court. (Notice of Removal [Doc. No. 1] at ¶ 1.) Nonetheless, “Minnesota
law is unusual in that a plaintiff may commence an action by serving the complaint rather
than filing it with the Court.” Lyon Fin. Servs., Inc. v. Greater Calvary Bible Church, No.
09-cv-3734 (PJS/AJB), 2010 WL 1389611, at *2 (D. Minn. Mar. 31, 2010) (quoting
Duchene v. Premiere Bank Metro South, 870 F. Supp. 273, 274 (D. Minn. 1994)). Under
28 U.S.C. § 1446, a Minnesota state action that has been commenced through service—but
not yet filed—can be removed. Id. (rejecting argument that removal is improper if plaintiff
served but did not file state complaint, noting that “§ 1446(a) requires that a removing
defendant file with its notice of removal a copy of all process, pleadings, and orders that
have been ‘served upon such defendant’; it says nothing about filing.”) (emphasis in
original).
                                               2
     CASE 0:19-cv-02789-SRN-TNL Document 37 Filed 05/14/20 Page 3 of 17



issue in this present motion are two counts asserted in TallBear’s Amended Complaint: (1)

a retaliation claim under the Minnesota Whistleblower Act (“MWA”) (Count I of the

Amended Complaint), and (2) a claim for unpaid wages under the Minnesota Wage

Payment Statute (Count II of the Amended Complaint). 2 (Id. ¶¶ 50-60.)

      Although there is no count expressly identified as a cause of action under the FLSA,

her Amended Complaint does in fact allege violations of the FLSA. For instance, the

Amended Complaint includes the following allegations:

      18.    However, when TallBear worked more than 40 hours per week she did
             not receive overtime wages at 1.5 times her regular rate of pay . . .in violation
             of the Fair Labor Standard Act’s (“FLSA”) overtime requirement. See 29
             U.S.C. § 207.

      19.    For example, on August 10, 2018, TallBear was issued a paycheck for a two-
             week pay period during which she worked 84.1 hours from July 16, 2018 to
             July 29, 2018. Despite working over 40 hours in a workweek, La Grolla
             failed to pay TallBear of overtime.


(Id. ¶¶ 18-19; see also id. ¶¶ 24, 30.) Among the various forms of relief she seeks are

“liquidated damages . . . where permitted by statute.” None of the relevant state statutory

provisions cited in the Amended Complaint explicitly allow for the recovery of liquidated

damages. See Minn. Stat. §181.13 (remedies allowed for violation of the Minnesota Wage

Payment Statute do not specifically include liquidated damages); Minn. Stat. §181.935

(same as for the MWA). The FLSA, on the other hand, awards liquidated damages for

unpaid back wages. 29 U.S.C. § 216 (b).


2
      As noted, the remaining three counts allege two violations of the Minnesota Human
Rights Act (Minn. Stat. § 363A.01 et seq.) and a fraudulent conveyance under the
Minnesota Uniform Voidable Transactions Act (Minn. Stat. § 513.41 et seq.).
                                             3
     CASE 0:19-cv-02789-SRN-TNL Document 37 Filed 05/14/20 Page 4 of 17



              B.          Removal and Motion to Remand

       After Defendants Soldi Inc. (“Soldi”) and Z&H Hospitality L.L.C. (“Z&H”)

(collectively, “Defendants”) 3 were served with the Amended Complaint, they timely, and

jointly, sought to remove the Amended Complaint to this Court on October 25, 2019, on

federal question jurisdiction grounds with respect to the allegations of violations of the

FLSA, see 28 U.S.C. § 1331, and on “supplemental jurisdiction” grounds with respect to the

state-law claims, see 28 U.S.C. § 1367 (a).4 (Notice of Removal [Doc. No. 1].) Plaintiff

then promptly moved to remand, arguing that none of the claims in the Amended

Complaint arise under federal law. (See Pl.’s Mem. in Supp. of Mot. to Remand [Doc. No.

15] (“Pl.’s Mem.”) at 5-10.) Plaintiff contends that her references to the FLSA merely set

up the predicate for her MWA claim, but the claims do not present a substantial federal

question. (Id. at 7-9.)

       In response, Defendants contend that Plaintiff “expressly alleges” a claim under the

FLSA and cannot artfully plead her way out of federal jurisdiction. (See Defs.’ Mem in

Opp. to Pl.’s Mot. to Remand [Doc. No. 19] (“Defs.’ Opp’n”) at 7-12.) Alternatively,

Defendants argue that Plaintiff’s unpaid wage claim under Minnesota law is specifically

grounded on the FLSA and therefore, supports federal subject matter jurisdiction. (Id. at



3
        It is undisputed that Antonio Tettamanzi is not a party yet to this action because he
has not been properly served with the Amended Complaint. (Pl.’s Mem. at 4) (“To date,
[Plaintiff’s] attempts to serve Tettamanzi remain unsuccessful.”); (Defs.’ Opp’n at 5 n. 3)
(“Mr. Tettamanzi is not before this Court as a party defendant.”).)
4
        Given that Plaintiff TallBear and Defendants Soldi and Z&H are both Minnesota
citizens, Defendants could not base removal of the state law claims on diversity
jurisdiction. See 28 U.S.C. § 1332.
                                             4
        CASE 0:19-cv-02789-SRN-TNL Document 37 Filed 05/14/20 Page 5 of 17



8.) Without the FLSA, Defendants contend there is no viable claim for unpaid overtime.

(Id.)

         At oral argument on the present motion, to avoid any issue as to whether her

overtime claims arise under federal law, Plaintiff orally moved to dismiss her FLSA claim

and her unpaid wages claim under Minnesota law with prejudice. 5 (Feb. 6, 2020 Hr’g Tr.

[Doc. No. 28] at 13-14; see also Pl.’s Reply [Doc. No. 23] at 8-9 ( “Plaintiff previously

brought a claim for unpaid wages, [but] she has voluntarily dismissed that claim.”); Pl.’s

Suppl. Mem. in Supp. of Mot. to Remand (“Pl.’s Suppl. Mem.”) [Doc. No. 34] at 3 (noting

further that “[r]egardless of the timing of when Plaintiff’s claim for failure to pay wages in

violation of Minn. Stat. § 181.01, et seq., is formally removed from the pleadings, there is

no federal question jurisdiction because that claim was voluntarily dismissed.”).)

Defendants, however, urge the Court not to consider Plaintiff’s subsequent motion to

dismiss these claims, arguing that jurisdiction must be determined at the time of removal.

(See Defs.’ Suppl. Mem in Opp. to Pl.’s Mot. to Remand [Doc. No. 32] (“Defs.’ Suppl.

Opp’n”) at 3-10.)




5
       The Court ordered supplemental briefing addressing the impact of Plaintiff’s
voluntary dismissal of her FLSA claim and the parties filed briefing debating this
proposition. [Doc. Nos. 32, 34, 36.]
                                              5
     CASE 0:19-cv-02789-SRN-TNL Document 37 Filed 05/14/20 Page 6 of 17



   III.     DISCUSSION

            A.     Mandatory Remand Under 28 U.S.C. § 1447(c)

                   1.     The Law

       Under 28 U.S.C. § 1447(c), remand to state court is proper if the district court lacks

subject matter jurisdiction over the asserted claims. Junk v. Terminx Intern. Co., 628 F.3d

439, 444-45 (8th Cir. 2010) (finding that “[i]f the district court concludes that it does not have

subject matter jurisdiction, it must remand the case.”) (citations omitted)). The burden of

establishing federal jurisdiction by a preponderance of the evidence falls on the party who

is attempting to invoke the jurisdiction of the federal court. Cent. Iowa Power Coop. v.

Midwest Indep. Transmission Sys. Operator, Inc., 561 F.3d 904, 912 (8th Cir. 2009)

(citation omitted). Courts should strictly construe the requirements of removal jurisdiction

and remand all cases in which such jurisdiction is doubtful. Id. (citation omitted); see also

Arnold Crossroads, L.L.C. v. Gander Mountain Co., 751 F.3d 935, 940 (8th Cir. 2014)

(citation omitted); Nichols v. Harbor Venture, Inc., 284 F.3d 857, 861 (8th Cir. 2002)

(citing Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108–09, 61 S.Ct. 868, 85 L.Ed.

1214 (1941)). “A defendant may remove a state claim to federal court only if the action

originally could have been filed there.” Baker v. Martin Marietta Materials, Inc., 745 F.3d

919, 923 (8th Cir. 2014) (citation and internal quotation marks omitted).

                             a.   Jurisdiction Depends Upon Whether a Well-Pleaded
                                  Complaint Presents a Federal Question at the Time of
                                  Removal
          “[F]ederal question jurisdiction extends only to ‘civil actions arising under the

Constitution, laws, or treaties of the United States.’” Mamot Feed Lot and Trucking v.

                                                6
     CASE 0:19-cv-02789-SRN-TNL Document 37 Filed 05/14/20 Page 7 of 17



Hobson, 539 F.3d 898, 902 (8th Cir. 2008) (quoting 28 U.S.C. § 1331). “Removal based

on federal question jurisdiction is governed by the well pleaded complaint rule: jurisdiction

is established only if a federal question is presented on the face of the plaintiff’s properly

pleaded complaint.” Pet Quarters, Inc. v. Depository Trust & Clearing Corp., 559 F.3d

772, 779 (8th Cir. 2009) (citing Phipps v. FDIC, 417 F.3d 1006, 1010 (8th Cir. 2005)); see

also Baker, 745 F.3d at 923.

       Courts must determine jurisdiction “at the time of removal, even though subsequent

events may remove from the case the facts on which jurisdiction was predicated.” McLain

v. Andersen Corp., 567 F.3d 956, 965 (8th Cir. 2009) (quoting Quinn v. Ocwen Fed. Bank

FSB, 470 F.3d 1240, 1248 (8th Cir. 2006)); Knudson v. Sys. Painters, Inc., 634 F.3d 968,

975 (8th Cir. 2011); Schubert v. Auto Owners Ins. Co., 649 F.3d 817, 822 (8th Cir. 2011)

(emphasizing “[i]t is axiomatic that the court’s jurisdiction is measured either at the time

the action is commenced or, more pertinent to this case, at the time of removal”); Mueller

v. RadioShack Corp., No. 11-cv-0653 (PJS/JJG), 2011 WL 6826421, at *1, n. 2 (D. Minn.

Dec. 28, 2011) (denying remand and noting the “jurisdiction inquiry focuses on the claims

made at the time of removal”) (citing James Neff Kramper Family Farm P’ship v. IBP,

Inc., 393 F.3d 828, 834 (8th Cir. 2005) (emphasis in original)).

                            b.     Federal-Question Jurisdiction

       To determine whether a “well-pleaded complaint” establishes federal-question

jurisdiction, courts must consider whether (1) “federal law creates the cause of action” or

(2) “the plaintiff’s right to relief necessarily depends on resolution of a substantial question

of federal law.” General Mills, Inc. v. Retrobands USA, LLC, No. 19-cv-258 (NEB/DTS),

                                               7
     CASE 0:19-cv-02789-SRN-TNL Document 37 Filed 05/14/20 Page 8 of 17



2019 WL 1578689, at * 2 (D. Minn. April 12, 2019) (citing Franchise Tax Bd. of State of

Cal. V. Constr. Laborers Vacation Tr. For S. California, 463 U.S. 1, 27–28 (1983)). “[T]he

vast bulk of suits that arise under federal law” assert a claim (or claims) created by federal

law. Gunn v. Minton, 568 U.S. 251, 257, 133 S.Ct. 1059, 185 L.Ed.2d 72 (2013) (citation

omitted).

       However, “in certain cases federal-question jurisdiction will lie over state-law

claims that implicate significant federal issues.” Grable & Sons Metal Prods., Inc. v.

Darue Eng’g & Mfg., 545 U.S. 308, 312, 125 S.Ct. 2363, 162 L.Ed.2d 257 (2005) (citation

omitted). “There is no ‘single, precise, all-embracing test for jurisdiction over federal

issues embedded in state-law claims between nondiverse parties.’” Cent. Iowa Power

Coop., 561 F.3d at 912 (quoting Grable, 545 U.S. at 314).) “[T]he question is, does a state-

law claim necessarily raise a stated federal issue, actually disputed and substantial, which

a federal forum may entertain without disturbing any congressionally approved balance of

federal and state judicial responsibilities.” Grable, 545 U.S. at 314. Stated differently, “a

state-created claim may arise under federal law for purposes of § 1331 ‘if a federal issue

is: (1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution

in federal court without disrupting the federal-state balance approved by Congress.’”

Martinson v. Mahube-Otwa Cmty. Action P’ship, Inc., 371 F. Supp. 3d 568, 574 (D. Minn.

2019) (quoting Gunn, 568 U.S. at 258)). “This rule applies only to a ‘special and small

category’ of cases that present ‘a nearly pure issue of law, one that could be settled once

and for all and thereafter would govern numerous . . . cases.’”              Great Lakes Gas

Transmission Ltd. P’ship v. Essar Steel Minn. LLC, 843 F.3d 325, 331 (8th Cir. 2016)

                                               8
     CASE 0:19-cv-02789-SRN-TNL Document 37 Filed 05/14/20 Page 9 of 17



(alteration in original) (quoting Empire Healthchoice Assur., Inc., v. McVeigh, 547 U.S.,

699–700, 126 S.Ct. 2121, 165 L.Ed.2d 131 (2006)).

                   2.           Analysis

       The parties dispute whether, at the time of removal, a basis for federal subject matter

jurisdiction appears on the face of the Amended Complaint. Plaintiff argues that references

to the FLSA merely serve as a “backdrop” to her retaliation claim under the MWA, which

does “not present a substantial federal question.” (Pl.’s Mem. at 6-7.) But, “[r]emoval

does not turn on the subjective intentions of the [P]laintiff.” Abdel-Ghani v. Target Corp.,

Nos. 14-cv-3644, 14-cv-4136 (PJS/JJK), 2015 WL 1292568, at *1 (D. Minn. March 23,

2015) (citing Benefiel v. Exxon Corp., 959 F.2d 805, 807 (9th Cir. 1992) (“Although

plaintiffs now deny any intention to pursue a claim pursuant to [federal law], the complaint

itself, reasonably read, sets forth such a claim and the defendants were entitled to

remove.”).) Rather, whether a case can be removed to federal court depends on whether a

basis for federal jurisdiction appears “on the face of the [] complaint.” Baker, 745 F.3d at

923 (citing Pet Quarters, Inc., 559 F.3d at 779)). And, the Court reviews the substance

rather than the form of the Amended Complaint to determine if it sufficiently raises a

federal question at the time of removal. See Stanturf v. Sipes, 335 F.2d 224, 229 (8th Cir.

1964) (“[A] federal question must exist not in mere form but in substance, and not in mere

assertion, but in essence and effect.” (internal quotation marks omitted)).

       Here, at the time of removal, the Court finds that the Amended Complaint raised a

substantial federal question both in regards to the unpaid wages claim under Minnesota law

and claims for express overtime relief under the FLSA.

                                              9
    CASE 0:19-cv-02789-SRN-TNL Document 37 Filed 05/14/20 Page 10 of 17



      Although not designated as a cause of action under the FLSA, the Amended

Complaint contains an express allegation that Plaintiff “worked over 40 hours a week in

violation of the FLSA overtime requirement.” (Compl. ¶ 18.) Other allegations similarly

reference violations of the FLSA overtime requirement. (Id. ¶¶ 19, 24, 30.) Plaintiff also

seeks liquidated damages, a remedy that is available under the FLSA, but not expressly

available under the state-law provisions cited in the Amended Complaint. (Compare 29

U.S.C. §216(b) with Minn. Stat. §181.13; Minn. Stat. §181.935.) As Defendants note,

“these allegations make sense only as a claim under the FLSA” since there is no common

law basis for such a claim, (Defs.’ Opp’n at 7), and a corresponding state law claim under

the Minnesota Fair Labor Standards Act (“MFLSA”) requires overtime compensation only

after 48 hours in a workweek. Id. (citing Minn. Stat. §177.25 (2019)). Plaintiff, however,

asserts nowhere in her Amended Complaint that she worked over 48 hours and was not

subsequently paid overtime.

      Moreover, despite Plaintiff’s assertion that references to the FLSA merely set the

“backdrop” for her MWA claim, the Court cannot ignore Count II of the Amended

Complaint, which plainly is predicated on a theory that she is owed compensation for

working in excess of 40 hours in a workweek. Under Minnesota’s wage payment statute,

if a party seeks unpaid overtime compensation based on a statutory provision, she must

show she is entitled to such wages under the relevant statute. Minn. Stat. § 181.13. The

only statute that appears to support a claim under Count II is the FLSA. TallBear would

have no claim for unpaid wages, as alleged in the Amended Complaint, without the

application of the FLSA.

                                           10
    CASE 0:19-cv-02789-SRN-TNL Document 37 Filed 05/14/20 Page 11 of 17



       While it is true that, under the well-pleaded complaint doctrine, TallBear is the

“master of her complaint,” she may not avoid federal removal jurisdiction through “artful”

pleading. Stephens v. Cowles Media Co., 995 F. Supp. 974, 977 (D. Minn. 1998) (“the

characterization of a [f]ederal claim as a [s]tate claim will not prohibit removal”) (citing

Federated Dep’t. Stores, Inc. v. Moitie, 452 U.S. 394, 398 n. 2, 101 S.Ct. 2424, 69 L.Ed.2d

103 (1981) (finding that courts are permitted to examine whether a plaintiff has “attempted

to avoid removal jurisdiction by ‘artful[ly]’ casting [her] essentially federal law claims’ as

state law claims.”)); (see also Pl.’s Suppl. Mem. at 7 (conceding that she sought to dismiss

the unpaid wages claim under Minnesota law because it “arguably seek[s] relief based on

federal law”).) As such, based on a reasonable reading of the Complaint, federal-question

jurisdiction appears present on the face of the Complaint, at the time of removal.

       Accordingly, at the time of removal, the Court had subject matter jurisdiction over

the claims asserted and remand on the basis of 28 U.S.C. § 1447(c) would therefore be

improper.

         B.     Plaintiff’s Voluntary Dismissal of All Claims Arising Under Federal
                Law Subsequent to Removal

       Nonetheless, subsequent to removal, Plaintiff voluntarily moved to dismiss her

claim under Minnesota’s wage payment statute and her claim for express relief under the

FLSA with prejudice. Defendants argue that her oral motion for the dismissal of these

claims should be denied because it is a manipulative tactic, “wholly forum-driven,” and an

effort to engage in forum shopping. (Defs.’ Suppl. Opp’n at 10, 12-13.) Plaintiff, on the

other hand, contends that her oral motion should be granted because the wage payment


                                             11
    CASE 0:19-cv-02789-SRN-TNL Document 37 Filed 05/14/20 Page 12 of 17



claims are de minimis and the gravamen of her Amended Complaint relates to other

uniquely state-law claims. (Feb. 6, 2020 Hr’g Tr. [Doc. No. 28] at 15-16) (Plaintiff’s

counsel contending that it is “important to look at the case in total . . . [this] case is also

about race discrimination and about how [TallBear] was treated for being a Native

American employee and the reprisal after she made a report.”).)

       Rule 41(a)(2) authorizes voluntary dismissals “on terms that the court considers

proper” after a defendant has served an answer, which they both served here. Fed. R. Civ.

P. 41(a)(2); (See Defs.’ Answer [Doc. Nos. 4, 7].) “[A] dismissal pursuant to Rule 41(a)(2)

is not one of right, but is rather a matter for the discretion of the trial court.” Great Rivers

Coop. of SE Iowa v. Farmland Indus., Inc., 198 F.3d 685, 689 (8th Cir. 1999) (internal

quotation omitted). In ruling on a Rule 41(a)(2) motion, district courts consider “whether

the party has presented a proper explanation for its desire to dismiss; whether a dismissal

would result in a waste of judicial time and effort; and whether a dismissal will prejudice

the defendants.” Karsjens v. Jesson, No. 11-cv-3659 (DWF/JJK), 2015 WL 3755930, at

*1 (D. Minn. June 17, 2015) (quoting Mullen v. Heinkel Filtering Sys., Inc., 770 F.3d 724,

727 (8th Cir. 2014) (internal citations omitted).)

       Here, Plaintiff’s counsel convincingly explained that TallBear moved to dismiss her

claims because (1) the claims are de minimis; and (2) the claims are not central to the

gravamen of her Amended Complaint. (Feb. 6, 2020 Hr’g Tr. [Doc. No. 28] at 15-16.)

Defendants, in contrast, do not point to any specific harm they face from the dismissal of

these claims. As such, the Court finds that Plaintiff has presented a proper explanation for

her desire to dismiss these claims, and a dismissal would not result in either “a waste of

                                              12
    CASE 0:19-cv-02789-SRN-TNL Document 37 Filed 05/14/20 Page 13 of 17



judicial time and effort,” or “prejudice [D]efendants.” Karsjens, 2015 WL 3755930 at *1.

Accordingly, the Court grants her oral motion to dismiss her claim under Minnesota’s wage

payment statute and claim for relief under the FLSA with prejudice.

     C.     Discretionary Remand under 28 U.S.C. § 1367

            1.     The Law

       Pursuant to 28 U.S.C. § 1367, courts have the discretion to exercise supplemental

jurisdiction over remaining state-law claims even after “the district court has dismissed all

claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). In Carnegie-

Mellon v. Cohill, the Supreme Court found remand appropriate in cases “where the federal-

law claims have dropped out of the lawsuit in its early stages and only state-law claims

remain.” 484 U.S. 343, 350, 108 S.Ct. 614, 98 L.Ed.2d 720 (1988).

       In determining whether to exercise supplemental jurisdiction over state-law claims

when federal claims have been dismissed, courts analyze the following factors: judicial

economy, convenience, fairness, and comity. Cohill, 484 U.S. at 357. The Eighth Circuit

has admonished, however, that in the usual case in which all federal-law claims are

eliminated before trial, the balance of factors to be considered under the pendent

jurisdiction doctrine will point toward “declining to exercise jurisdiction” over the

remaining state-law claims. Marianist Province of the U.S. v. City of Kirkwood, 944 F.3d

996, 1003 (8th Cir. 2019) (citing Grain Land Coop v. Kar Kim Farms, Inc., 199 F.3d 983,

993 (8th Cir. 1999)); Barstad v. Murray Cty., 420 F.3d 880, 888 (8th Cir. 2005); Johnson

v. City of Shorewood, 360 F.3d 810, 819 (8th Cir. 2004). The general rule is that a federal

district court should only continue exercising supplemental jurisdiction over a non-diverse

                                             13
    CASE 0:19-cv-02789-SRN-TNL Document 37 Filed 05/14/20 Page 14 of 17



state law suit if a “substantial amount of time and judicial resources” have been “expended”

on a case. Thomas v. United Steelworkers Local 1938, 743 F.3d 1134, 1141 (8th Cir. 2014)

(citations omitted).

       Moreover, the Eighth Circuit has recognized that when courts dismiss federal claims

upon which removal was premised, the statute governing the court’s jurisdiction over

remaining state-law claims is 28 U.S.C § 1367(c), rather than 28 U.S.C § 1447(c) and, as

a consequence, the court “maintains discretion to either remand the state law claims or keep

them in federal court.” Lindsey v. Dillard’s, Inc., 306 F.3d 596, 599 (8th Cir. 2002) (citing

Cohill, 484 U.S. at 357)); see also Gaming Corp. of America v. Dorsey & Whitney, 88 F.3d

536, 542 (8th Cir. 1996) (finding that the “district court never lacked subject matter

jurisdiction” when it remanded a case under § 1367(c) after determining albeit,

erroneously, that no federal claims remained). In Lindsey, for instance, the Eighth Circuit

affirmed the district court’s exercise to remand a removed case under § 1367(c) when the

federal claim was dismissed. 306 F.3d at 600. Likewise, in In re Prairie Island Dakota

Sioux, 21 F.3d 302 (8th Cir. 1994) (per curiam), the Eighth Circuit found that the district

court correctly exercised its discretion under § 1367(c) to remand a removed case when the

amended complaint deleted all claims arising under federal law. Id. at 305.

              2.          Analysis

       In analyzing the relevant factors in determining whether to retain jurisdiction—

judicial economy, convenience, fairness, and comity—Defendants claim that the “comity

factor” specifically “weighs in favor of retaining the case.” (Defs.’ Suppl. Opp’n at 9.) To

advance this position, Defendants argue that “a court will still have to review” Plaintiff’s

                                             14
    CASE 0:19-cv-02789-SRN-TNL Document 37 Filed 05/14/20 Page 15 of 17



allegations of a “perceived or actual violation of the FLSA,” which is an element of

Plaintiff’s state-law claim under the MWA. (Id. at 9-10.) The MWA prohibits employers

from discharging or otherwise retaliating against an employee for making a “good faith”

report of a violation or suspected violation of federal or state law. Minn Stat. § 181.932.

Plaintiff alleges that she was retaliated against and ultimately terminated for reporting, inter

alia, FLSA violations of unpaid overtime compensation. (Compl. ¶¶ 50-55.) As a result,

Defendants contend that, in order to determine whether she made a “good faith” report of

these violations, a court will have to apply the FLSA. By contrast, Plaintiff asserts that

“whether Soldi actually violated the FLA is not dispositive of TallBear’s MWA claim.

(Pl.’s Mem. at 8) (citing Benner v. St. Paul Public Schools, I.S.D. #625, 380 F. Supp. 3d

869, 904 (D. Minn. 2019) (finding that an employee need not show that the conduct

described in their report “was actually unlawful,” “only that” they acted in “good faith” in

reporting the violation).) 6

       After a careful review of the pleadings, the Court is not persuaded that

considerations of comity compel this Court to retain jurisdiction over this Complaint.

Plaintiff’s MWA claim is a state-law claim. Defendants do not assert that this claim raises


6
       Defendants also appear to argue that the MWA claim independently raises a
substantial issue of federal law, resulting in federal subject matter jurisdiction. The Court
disagrees with Defendants and finds Martinson v. Mahube-Otwa Cmty. Action P’ship, Inc.,
instructive. 371 F. Supp. 3d 568 (D. Minn. 2019). In Martinson, Judge Tostrud remanded
an action brought solely under the MWA. That case also centered on an employee’s
allegation of an unlawful termination for reporting, in “good faith,” an employer’s
violations of certain federal regulations. Id. at 570. The Martinson court ruled that the
MWA claim did not present a substantial federal question because the task of reviewing
the federal regulation was just one step in the adjudication of a fact-specific claim that did
not present a legal issue. Id. at 575.
                                              15
    CASE 0:19-cv-02789-SRN-TNL Document 37 Filed 05/14/20 Page 16 of 17



unsettled issues under the FLSA that would require this Court to interpret provisions of the

FLSA. Rather, as Plaintiff notes, the federal issue presented appears to be a fact-specific

question under the well-settled law of the FLSA regarding the payment of wages. And,

any finding is limited to TallBear’s “good faith” belief that Defendant Soldi violated the

law. Benner, 380 F. Supp. 3d at 904.

         Regarding the remaining factors in determining whether to retain jurisdiction,

Defendants concede that these factors “balance neutrally.” (Defs.’ Suppl. Opp’n at 8.)

Moreover, Plaintiff has a clear interest in having this state-law matter resolved in state

court.

         Finally, the Court has invested minimal time and resources into this case and remand

will not prove disruptive because the parties have not yet conducted discovery. Without

any other compelling reason to suggest that this suit needs to be litigated here rather than

state court, the Court will follow the rule articulated by the Eighth Circuit in Barstad. 420

F.3d at 888 (finding that “in the usual case in which all federal-law claims are eliminated

before trial, the balance of factors. . . will point toward declining to exercise jurisdiction

over the remaining state-law claims.”).

         Accordingly, the Court exercises its discretion in remanding this action under

§ 1367(c)(3).




                                              16
   CASE 0:19-cv-02789-SRN-TNL Document 37 Filed 05/14/20 Page 17 of 17



  IV.      ORDER

        Based on the forgoing, and all files, records and proceedings herein, IT IS

HEREBY ORDERED that:

          1. Plaintiff’s oral motion to dismiss her claim under the Minnesota Wage Payment
             statute, Minn. Stat. §§ 181.13-.14, and her claim for express relief under the
             FLSA with prejudice is GRANTED pursuant to Fed. R. Civ. P. 41(a)(2);

          2. Plaintiff’s Motion to Remand [Doc. No. 11] is GRANTED pursuant to
             28 U.S.C. § 1367(c)(3); and

          3. The Clerk of Court is DIRECTED to furnish a certified copy of this Order to
             the clerk of Ramsey County District Court.

Dated: May 14, 2020                              s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge




                                            17
